Pursuant to Ind.Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before
                                                                     Apr 11 2013, 8:21 am
any court except for the purpose of
establishing the defense of res judicata,
collateral estoppel, or the law of the case.


ATTORNEY FOR APPELLANT:                                      ATTORNEYS FOR APPELLEE:

GARY L. GRINER                                               GREGORY F. ZOELLER
Griner & Company                                             Attorney General of Indiana
Mishawaka, Indiana
                                                             JODI KATHRYN STEIN
                                                             Deputy Attorney General
                                                             Indianapolis, Indiana



                               IN THE
                     COURT OF APPEALS OF INDIANA

JON J. REID,                                         )
                                                     )
       Appellant-Petitioner,                         )
                                                     )
               vs.                                   )      No. 20A04-1207-PC-362
                                                     )
STATE OF INDIANA,                                    )
                                                     )
       Appellee-Respondent.                          )


                      APPEAL FROM THE ELKHART CIRCUIT COURT
                          The Honorable Terry C. Shewmaker, Judge
                               Cause No. 20C01-0605-FA-46


                                           April 11, 2013

                 MEMORANDUM DECISION - NOT FOR PUBLICATION

BAILEY, Judge
                                          Case Summary

           Jon J. Reid (“Reid”) was convicted of Possession of Cocaine with Intent to Deliver, as

a Class A felony1, and Possession of a Schedule I Controlled Substance, as a Class D felony2,

and his conviction was affirmed on direct appeal. Reid subsequently filed a petition for post-

conviction relief, which the post-conviction court denied. He now appeals.

           We affirm.

                                               Issues

           Reid presents numerous issues for our review, which we restate as:

             I.    Whether the post-conviction court erroneously concluded that Reid did
                   not receive ineffective assistance of trial counsel;

            II.    Whether the post-conviction court erroneously concluded that Reid did
                   not receive ineffective assistance of appellate counsel; and

           III.    Whether the post-conviction court erroneously denied Reid post-
                   conviction relief on the basis of newly-discovered evidence and
                   prosecutorial misconduct.

                                  Facts and Procedural History

           We draw our discussion of the facts of the case from our memorandum opinion

affirming Reid’s conviction on direct appeal:

                  On May 25, 2006, at approximately 10:00 p.m., several members of the
           Elkhart County Interdiction and Covert Enforcement (ICE) Unit executed a
           search warrant at 317 Concord Avenue in Elkhart. The search warrant was
           based upon two controlled drug buys that occurred at that residence on May 22
           and May 24. The Elkhart Special Response Team first employed a distraction
           device in the backyard, which was a “really loud” bang. Tr. p. 59, 76, 146-47.
           The officers entered the house and took the homeowners, Martin and Shellise

1
    Ind. Code § 35-48-4-1.
2
    I.C. § 35-48-4-7(a).

                                                 2
       Jiminez, into custody. Officers then tried to enter the detached garage, which
       was locked. However, after obtaining a key and unlocking the garage door,
       Lieutenant Edward Windbigler entered and found Reid—Shellise Jiminez’s
       son—sleeping on a couch.

               The cluttered garage contained the couch, a television, a Playstation
       video game system, a small refrigerator, clothing, and shoes, which were all
       located in a contained area. A search of the garage revealed a plate and a razor
       blade with .309 grams of cocaine sitting in plain view on a shelf, a baggie
       containing .024 grams of cocaine, a digital scale containing white residue, over
       twelve grams of cocaine in a Reebok tennis shoe that was sitting at the top of a
       plastic container near the television, .943 grams of powder cocaine and one
       Ecstasy pill in plastic baggies in the container. One of Reid’s pay stubs was
       also found in the garage, and the officers recovered nearly 200 grams of
       marijuana in an upstairs bedroom of the house.

Reid v. State, Cause Number 20A05-0711-CR-640, slip op. at 1-2 (Ind. Ct. App. Apr. 24,

2008), trans. denied. In addition to Martin and Shellise Jiminez and Reid, Terrance Taylor

(“Taylor”), a long-time friend of Reid, resided in the house. Id. at 6.

       A jury trial was conducted from September 25 to 27, 2006. At its conclusion, Reid

was found guilty of Possession of Cocaine with Intent to Deliver, and Possession of a

Schedule I Controlled Substance. The trial court sentenced Reid to an aggregate term of

imprisonment of thirty-five years, with two years suspended to probation.

       Reid appealed his conviction, and challenged (1) the trial court’s denial of his motion

for a continuance due to his mother’s illness; and (2) the sufficiency of the evidence

underlying his convictions. This Court affirmed Reid’s convictions.

       On October 10, 2010, Reid filed a petition for post-conviction relief. Reid raised

numerous complaints in the petition, among them that he was entitled to post-conviction

relief because he received ineffective assistance of trial and appellate counsel, and because


                                              3
there was newly-discovered evidence in the form of testimony from Taylor and another

individual that Reid did not own the drugs found in the garage, which evidence was not

available at trial because a deputy prosecutor had threatened these witnesses with additional

jail time.

           On March 8, 2012, an evidentiary hearing was conducted, during which Reid’s trial

and appellate counsel, Taylor, and another individual, Justin Davis (“Davis”), provided

testimony.3 During the hearing, the post-conviction court held that portions of Taylor’s

testimony and all of Davis’s testimony, which claimed that a deputy prosecutor made

threatening statements to them concerning their testimony at Reid’s trial, were inadmissible

hearsay. After the hearing’s conclusion, the parties submitted briefing to the post-conviction

court. On June 12, 2012, the post-conviction court changed its ruling on the admissibility of

Taylor’s testimony, but nevertheless concluded that Reid had not received ineffective

assistance of counsel and that Taylor’s testimony did not amount to newly-discovered

evidence, and entered findings and conclusions denying Reid’s petition.

           This appeal ensued.

                                          Discussion and Decision

                                             Standard of Review

           Reid appeals from post-conviction court’s denial of his petition for relief. The

petitioner in a post-conviction proceeding bears the burden of establishing the grounds for

relief by a preponderance of the evidence. Ind. Post-Conviction Rule 1(5); Fisher v. State,


3
    Portions of this testimony were offers of proof.

                                                       4
810 N.E.2d 674, 679 (Ind. 2004). When appealing from the denial of post-conviction relief,

the petitioner stands in the position of one appealing from a negative judgment. Fisher, 810
N.E.2d at 674. On review, we will not reverse the judgment of the post-conviction court

unless the evidence as a whole unerringly and unmistakably leads to a conclusion opposite

that reached by the post-conviction court. Id. A post-conviction court’s findings and

judgment will be reversed only upon a showing of clear error, that which leaves us with a

definite and firm conviction that a mistake has been made. Id. In this review, findings of

fact are accepted unless they are clearly erroneous and no deference is accorded to

conclusions of law. Id. The post-conviction court is the sole judge of the weight of the

evidence and the credibility of the witnesses. Id.

                          Ineffective Assistance of Trial Counsel

       We first address Reid’s contention that he received ineffective assistance of trial

counsel, in violation of his Sixth Amendment right to counsel under the United States

Constitution. We review such claims under the standard set forth by the U.S. Supreme Court

in Strickland v. Washington, 466 U.S. 668 (1984). “First, a defendant must show that

counsel’s performance was deficient.” Id. at 687. This requires a showing that counsel’s

representation fell below an objective standard of reasonableness and that “counsel made

errors so serious that counsel was not functioning as ‘counsel’ guaranteed to the defendant by

the Sixth Amendment.” Id.

       “Second, a defendant must show that the deficient performance prejudiced the

defense. This requires showing that counsel’s errors were so serious as to deprive the


                                              5
defendant of a fair trial,” that is, a trial where the result is reliable. Id. To establish

prejudice, a “defendant must show that there is a reasonable probability that, but for

counsel’s unprofessional errors, the result of the proceeding would have been different.” Id.

at 694. A reasonable probability is one that is sufficient to undermine confidence in the

outcome. Id.

       Counsel’s performance is presumed effective, and a defendant must offer strong and

convincing evidence to overcome this presumption. Ben-Yisrayl v. State, 729 N.E.2d 102,

106 (Ind. 2000). Where it is possible to resolve a case on the question of prejudice, we

should do so in order to avoid “the often nettlesome question of whether the attorney’s

performance was objectively unreasonable.” State v. Van Cleave, 674 N.E.2d 1293, 1296

n.3 (Ind. 1996) (citing Strickland, 466 U.S. at 697).          Further, we afford counsel

“‘considerable discretion in choosing strategy and tactics, and we will accord those decisions

deference.’” Curtis v. State, 905 N.E.2d 410, 414 (Ind. Ct. App. 2009) (quoting Timberlake

v. State, 753 N.E.2d 591, 603 (Ind. 2001)), trans. denied. We presume counsel “‘made all

significant decisions in the exercise of reasonable professional judgment,’” id. (quoting

Timberlake, 753 N.E.2d at 603), and counsel’s choice of strategies “will not be second-

guessed even if the strategy in hindsight did not serve the post-conviction petitioner’s best

interests.” Id. (citing State v. Moore, 678 N.E.2d 1258, 1261 (Ind. 1997)).

       We shall address in turn each of Reid’s contentions concerning the performance of his

trial counsel.




                                              6
                                  Suppression of Evidence

       Reid first contends that his trial counsel was ineffective because he “failed to move to

suppress the drug evidence obtained by police after executing a search warrant at the

residence of 317 Concord.” (Appellant’s Br. at 10.) Specifically, Reid contends that, had

trial counsel moved to suppress the evidence, suppression would have been granted because

“[t]he search warrant was completely lacking in probable cause and any nexus to the location

to be searched and was therefore invalid.” (Appellant’s Br. at 10.) Reid further contends

that because the drug-related evidence found in his case was located in a detached garage at

317 Concord, in which Reid was residing at the time, police were required to obtain a

separate warrant for that structure and that failure to do so rendered the search and seizure

unconstitutional. Trial counsel’s failure to seek suppression of the drug-related evidence

obtained from the garage also, Reid argues, amounted to ineffective assistance of counsel.

The State responds by arguing that Reid lacked standing to challenge the search warrant but

that the warrant was nevertheless supported by probable cause, and that Reid’s contention

that he was a resident in the detached garage is without merit.

       The Fourth Amendment to the United States Constitution, made applicable to the

States under the Fourteenth Amendment, provides, “[t]he right of the people to be secure in

their persons, houses, papers, and effects, against unreasonable searches and seizures, shall

not be violated, and no Warrants shall issue, but upon probable cause….” U.S. Const.

amend. IV. Probable cause exists when police have “‘knowledge of facts and circumstances

that would lead a reasonably prudent person to believe that a crime has been committed.’”


                                              7
Davis v. State, 907 N.E.2d 1043, 1049 (Ind. Ct. App. 2009) (quoting Moore v. State, 827
N.E.2d 631, 637 (Ind. Ct. App. 2005), trans. denied). Warrants are reviewed on appeal for

“whether a ‘substantial basis’ existed … authorizing the search or seizure,” and “[d]oubtful

cases are resolved in favor of upholding the warrant.” Id. (quoting Redden v. State, 850
N.E.2d 451, 461 (Ind. Ct. App. 2006), trans. denied). This review is performed taking into

account the totality of circumstances presented from the evidence. Id.

       Based upon our review of the trial record and the affidavit in support of the search, we

cannot conclude that Reid was prejudiced by his counsel’s decision not to seek suppression

of the evidence obtained by police during the search of his mother’s home and the detached

garage at 317 Concord. The search warrant affidavit related that several individuals working

as confidential informants for the Elkhart Police Department engaged in controlled purchases

of narcotics with Davis. During each transaction, Davis traveled with the confidential

informants to 317 Concord, walked to the detached garage, and returned from the garage

with drugs for the transaction. Davis told one of the informants that “the people at 317

Concord never run out of crack cocaine.” (Appellant’s App. at 97.)

       In addition, undercover officers had personally engaged in controlled buys with Davis

and traveled with him from his residence to 317 Concord. During one of these transactions,

an undercover officer had seen Davis confer with an individual driving a vehicle that officers

later determined was registered to Reid at that address. A search of the confidential

informants’ cell phones revealed an entry for an individual named “Mel,” whom one of the

confidential informants identified as Reid and explained that “Mel sold marijuana, powder,


                                              8
rock and probably anything else that the [undercover officers] wanted.” (Appellant’s App. at

99.)

       Taken together, we conclude that this was sufficient information upon which the trial

court could properly issue a warrant. We therefore cannot conclude that Reid was prejudiced

by trial counsel’s decision not to pursue suppression of evidence obtained as a result of the

warrant on the ground that police lacked probable cause for a search of 317 Concord.

       We also cannot conclude that the post-conviction court erred in rejecting any of the

other bases upon which Reid seeks post-conviction relief for ineffective assistance of trial

counsel. Among Reid’s contentions is that he was a resident in the detached garage and that,

as one unit of a multi-unit dwelling, police were required to obtain a separate warrant for the

garage. While “probable cause must exist as to each separate unit of a multi-unit dwelling—

typically an apartment building … the same considerations do not apply when police obtain a

warrant for a single residence that may have a yard and perhaps also outbuildings such as

sheds, or in this case tents.” Sowers v. State, 724 N.E.2d 588, 590 (Ind. 2000). Because the

detached garage in which Reid and the drugs were found was within the curtilage of the

residence at 317 Concord, as was the tent in Sowers, the single warrant was sufficient to

encompass a search of the garage. We cannot, therefore, conclude that Reid’s trial counsel

was ineffective in failing to challenge the warrant on this basis.

                                    Prejudicial Evidence

       Reid further contends that trial counsel was ineffective by opening the door to the

admission of prejudicial evidence against him during examination of witnesses at trial.


                                              9
Specifically, Reid argues that his trial counsel asked witnesses during cross-examination

whether they had ever seen him with cocaine, and one of the witnesses in rebuttal testified

that he had smoked marijuana with Reid. Reid contends that this line of questioning

amounted to ineffective assistance of trial counsel.

       We disagree.

       Evidence that is relevant is generally admissible at trial except as provided by our

rules of evidence. Ind. Evidence Rules 401 & 402. Where the prejudice posed by admission

of the evidence substantially outweighs its probative value, evidence may be subject to

exclusion by the trial court. Evid. R. 403. Evidence of prior bad acts may also be excluded

where they serve only to permit a fact-finder to reach the “forbidden inference” that a

defendant has a propensity to commit the kinds of crimes charged in the present case. Hicks

v. State, 690 N.E.2d 215, 219 (Ind. 1997) (citing Evid. R. 404(b)). Even where evidence is

admitted erroneously, however, “‘a timely and accurate admonition is presumed to cure any

error in the admission of evidence.’” Banks v. State, 761 N.E.2d 403, 405 (Ind. 2002)

(quoting Heavrin v. State, 675 N.E.2d 1075, 1084 (Ind. 1996)). If a defendant is unsatisfied

with the trial court’s admonition, he must move for mistrial to preserve the matter for appeal.

Nunley v. State, 916 N.E.2d 712, 721-22 (Ind. Ct. App. 2009), trans. denied.

       During Reid’s cross-examination of Taylor at trial, Taylor testified that he had never

seen Reid with cocaine. The State later sought to introduce into testimony evidence from

Davis that Reid was Taylor’s source of cocaine; the trial court excluded that testimony from

evidence. The court permitted Davis to testify that he, Taylor, and Reid had smoked


                                              10
marijuana together, but in doing so admonished the jury that Davis’s testimony in this regard

was for the sole purpose of impeaching Taylor’s testimony.

       There is no evidence in the record that Reid moved for a mistrial, nor does Reid

contend that his trial counsel was ineffective for failing to do so. Nor has Reid presented

evidence or argument establishing how, in light of an admonition the adequacy of which he

does not question, he was prejudiced by his trial counsel’s decision to examine Taylor

concerning whether he had ever seen Reid with cocaine. We therefore cannot conclude that

Reid received ineffective assistance of counsel in this regard.

                                        Other Issues

       Finally, Reid points to numerous other matters that he claims amount to ineffective

assistance of trial counsel. Several of these—failure to object to testimony concerning

reasons for use of the SWAT team to execute the search warrant and to certain testimony

from Taylor, and failure to object to a jury instruction—are waived because Reid does not

articulate in what manner he claims he was prejudiced by those matters, and because he does

not cite to authority in support of those claims. See Ind. Appellate Rule 46(A)(8)(a); Smith

v. State, 822 N.E.2d 193, 203 (Ind. Ct. App. 2005), trans. denied.

       Reid’s remaining claim as to ineffective assistance of trial counsel asserts that he was

prejudiced when trial counsel did not object to the foundation upon which the State called a

witness, Wade Branson (“Branson”), as a skilled expert. Reid contends that allowing

Branson to be characterized as an expert in front of the jury interfered with the jury’s

function in weighing Branson’s testimony concerning whether the quantity of drugs found in


                                              11
the garage was evidence of drug dealing.

       We disagree. Assuming, without deciding, that counsel should have objected to the

characterization of Branson as an expert and that any objection would have been sustained,

the testimony at trial included statements from two undercover police officers who engaged

in drug transactions at 317 Concord. During those transactions, Davis approached the garage

in which Reid was staying, and Davis returned carrying drugs to the car in which he and the

undercover officers had arrived. We cannot say that, absent Branson’s testimony, there is a

reasonable probability that Reid’s trial would have ended with a different result. We

therefore find no error in the post-conviction court’s denial of Reid’s petition for relief on the

basis of ineffective assistance of trial counsel.

                         Ineffective Assistance of Appellate Counsel

       We now turn to Reid’s contention that he did not receive effective assistance of

appellate counsel because counsel did not address an issue on appeal that Reid claims would

have rendered a different result. Our supreme court has set forth the standard for such

claims:

       The Sixth Amendment entitles a criminal defendant to effective assistance of
       counsel not only during trial, but also during his or her first appeal as of right.
       Evitts v. Lucey, 469 U.S. 387, 396, 105 S. Ct. 830, 83 L. Ed. 2d 821 (1985).
       We have applied the Strickland two-pronged standard for evaluating claims of
       ineffective assistance of appellate counsel. Bieghler v. State, 690 N.E.2d 188,
       192-93 (Ind. 1997). When a petitioner claims the denial of effective assistance
       of appellate counsel because counsel did not raise issues the petitioner argues
       should have been raised, reviewing courts “should be particularly deferential to
       counsel’s strategic decision to exclude certain issues in favor of others, unless
       such a decision was unquestionably unreasonable.” Id. at 194 (citing Smith v.
       Murray, 477 U.S. 527, 535-36, 106 S. Ct. 2661, 91 L. Ed. 2d 434 (1986)). But
       this does not end our analysis. Even if we determine that counsel’s choice of

                                               12
       issues was not reasonable, “a petitioner must demonstrate a reasonable
       probability that the outcome of the direct appeal would have been different in
       order to prevail.” Stevens v. State, 770 N.E.2d 739, 760 (Ind. 2002), reh’g
       denied.

Taylor v. State, 840 N.E.2d 324, 337-38 (Ind. 2006).

       Here, Reid claims that he received ineffective assistance of appellate counsel because

counsel did not raise as an issue on appeal, on the basis of fundamental error, whether there

was probable cause sufficient to support issuance of the search warrant. Because we have

already concluded that a motion to suppress evidence obtained from the execution of the

search warrant likely would not have succeeded, we cannot conclude that the post-conviction

court erred when it denied Reid’s claim for relief on the basis of ineffective assistance of

appellate counsel.

                Newly-Discovered Evidence and Prosecutorial Misconduct

       We turn now to Reid’s final contentions on appeal, namely, that the post-conviction

court erred because it did not conclude that testimony from Taylor concerning the ownership

of the drugs found in the garage amounted to newly-discovered evidence that would entitle

Reid to a new trial. Underlying this claim is Reid’s contention that this evidence was

suppressed as a result of prosecutorial misconduct.

       When considering whether newly-discovered evidence mandates a new trial, the

following standard applies:

       New evidence mandates a new trial only when a defendant demonstrates that:
       (1) the evidence has been discovered since trial; (2) it is material and relevant;
       (3) it is not cumulative; (4) it is not merely impeaching; (5) it is not privileged
       or incompetent; (6) due diligence was used to discover it in time for trial; (7) it
       is worthy of credit; (8) it can be produced upon a retrial of the case; and (9) it

                                               13
       will probably produce a different result at trial. Taylor v. State, 840 N.E.2d
324, 329–30 (Ind. 2006). We “analyze[ ] these nine factors with care, as the
       basis for newly discovered evidence should be received with great caution and
       the alleged new evidence carefully scrutinized.” Id. at 330 (quotation omitted).
       The burden of showing that all nine requirements are met rests with the
       petitioner for post-conviction relief. Id.

Whedon v. State, 900 N.E.2d 498, 504 (Ind. Ct. App. 2009) (emphasis in original), aff’d, 905
N.E.2d 408 (Ind. 2009).

       Here, Reid contends that there was newly-discovered evidence in the form of Taylor’s

intent to testify at trial that the cocaine found in the detached garage belonged to him and not

to Reid, but Taylor had not testified to that effect at trial because he had been threatened with

additional jail time by a deputy prosecutor. The post-conviction court rejected this proffered

evidence as not being worthy of credit; Reid contends this was in error. We do not agree.

       In rejecting Reid’s proffer of Taylor’s willingness to testify that he, not Reid, owned

the drugs found in the garage, the post-conviction court found that Taylor’s testimony was

not worthy of credit based upon two items of correspondence Taylor had notarized and sent

to Reid’s parents and a letter Reid had sent to Taylor. In the first of these letters, dated

September 13, 2007, Taylor averred that he intended to testify that the crack cocaine found in

the garage did not belong to Reid, but Taylor did not state that the drugs belonged to him

rather than to Reid. (Ex. 1.)

       In the second letter, dated April 18, 2008, Taylor stated that the drugs “were in fact

my drugs and I was solely responsible for them and Jon Reid or nobody else had no

knowledge [sic] what so ever of any drugs being anyway or anywhere on the property at

all[.]” (Ex. 2.) Around April 18, 2008, Reid sent a letter to Taylor wishing Taylor a happy

                                               14
birthday. The letter, however, also included the following:

       I need you to make another notarized statement for me. Cause I’m in here
       basically for not telling.… If they got you for dealing and you signed. Why
       not say that the 14 [grams] was yours? It’s not like they can give you more
       time….

       ***

       You already signed the plea bargain what choice would they have but to set me
       free, if you said that the 14 [grams] was you. That would be a done deal. T, I
       really need you to come through on this for everybody, not just for me.

(Ex. A.)

       Based upon the timing of Reid’s letter and Taylor’s notarized letter stating that all of

the drugs found at 317 Concord belonged solely to him, as well as the change from the

September 2007 letter (which disclaimed Reid’s ownership without more) to the April 2008

letter (which claimed ownership by Taylor), the post-conviction court concluded that

Taylor’s testimony was not worthy of credit. Reid’s argument on appeal that Taylor’s letters

and testimony were worthy of credit is a request that we reweigh evidence, which we cannot

do. We find no error in the post-conviction court’s determination that Taylor’s proffered

testimony was not worthy of credit, and thus find no error in the denial of post-conviction

relief on that basis.

       We further find no error in the post-conviction court’s rejection of Davis’s testimony.

We first observe that the court did not address Davis’s testimony in its findings and

conclusions. However, we note that Davis’s testimony had no bearing on any evidence given

at Reid’s trial. Rather, Reid called Davis to testify at the post-conviction hearing concerning

whether the deputy prosecutor had threatened Davis in the same manner as Taylor contended

                                              15
the prosecutor threatened him. That is, rather than constituting newly-discovered evidence,

Reid sought to introduce Davis’s testimony in order to bolster Taylor’s testimony that he was

threatened by the deputy prosecutor.

       Assuming, without deciding, that Davis’s testimony would have been relevant to

establishing that Taylor’s testimony concerning ownership of the drugs was worthy of credit,

we cannot conclude that Taylor’s testimony would have produced a different result at trial.

Even if Taylor had claimed at trial that the drugs were his, not Reid’s, Reid had been residing

in the garage at the time of the search, as evidenced by the presence of clothing, a television,

a video game console, and a refrigerator. As the post-conviction court observed, the State’s

case rested in a theory of constructive possession. Reid’s occupancy of the garage with

cocaine and drug paraphernalia in plain view, as well as Davis’s travels to the garage to

obtain drugs for cocaine sales to undercover officers and confidential informants, are

sufficient to establish Reid’s constructive possession over the cocaine found during the

search and his possession of the cocaine for purposes of distribution. See Thompson v. State,

966 N.E.2d 112, 121-123 (Ind. Ct. App. 2012) (affirming conviction for dealing in cocaine

where defendant was one of several occupants of a house and drugs and related measuring

and preparation paraphernalia were in plain view during a search of the house, even when

defendant was not in the house at the time of the search), trans. denied.

       We therefore conclude that the post-conviction court did not err when it rejected

Reid’s petition for relief on the basis of newly-discovered evidence of prosecutorial

misconduct.


                                              16
                                        Conclusion

       The post-conviction court did not err when it concluded that Reid did not receive

ineffective assistance of trial and appellate counsel. Nor did the court err when it concluded

that Reid’s proffered testimony from Taylor and Davis did not satisfy the requirements for

newly-discovered evidence warranting a retrial. We therefore affirm the court’s denial of

Reid’s petition for post-conviction relief.

       Affirmed.

NAJAM, J., and BARNES, J., concur.




                                              17